Title: To James Madison from Sylvanus Bourne, 10 March 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of the U.S. Amsterdam March 10th. 1801
					
					I have the pleasure to transmit you the Leyden Gazettes up to the present period which is one peculiarly interesting in the state of European Affairs.  The aspect of those of G.B. is above all observed at this moment & it remains to be decided what weight she is hereafter to hold in the ballance of Europe.
					France & Russia have great important Plans or prospective ones which in a short time will be more completely developed.
					The epoch is propitious to the U States if they can preserve their true place amid the clash of other nations.  You will render me an essential service to inform me what Order Congress may have taken on the Memorial of your Consuls transmitted to you last date  by Yr respectful & obdt srvt
					
						Sylvanus Bourne
					
					
						PS:  Should you not have prior intelligence thereof this will serve to acquaint You & thro’ you the Commerce of the U States that by a Circular letter from Mr Cathcart our Consul in Tripoli of the 3d. January it appears that Regency had formaly declared War against the U States.  Yrs respectfully
					
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
